UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 23, 2012 LRI Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 333-173579 20-5894571 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3011 Armory Drive, Suite 300 Nashville, Tennessee37204 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (615) 885-9056 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRAGEMENTS OF CERTAIN OFFICERS On March 7, 2012, Stephen R. Anderson, our Senior Vice President of Marketing, Food & Beverage, left the Company to pursue other opportunities. On March 19, 2012, we entered into a separation and release agreement (“Agreement”) with Mr. Anderson.Mr. Anderson has the right torevoke the Agreement within seven days of the execution date.Pursuant to the terms of the Agreement, Mr. Anderson will receive bi-weekly severance payments equal to his base salary in effect at the time of termination for a period of one yearalong with continuedpayment of the Company’s contribution towards health benefits.The Company has agreed to repurchase all shares of common stock held by Mr. Anderson within 30 days of the revocation date for $700,000.In addition, pursuant to the Agreement, all unvested stock options terminate and Mr. Anderson waived his right to exerciseany vested stock options.The Agreement contains customary confidentiality provisions and a full release of any claims against the Company by Mr. Anderson.The term of the post-employment non-compete and non-solicitation provisions are one and two years, respectively. The foregoing description is only a summary and is qualified by reference to the actual Agreement, which will be attached as an exhibit to the Quarterly Report on Form 10-Q for the quarterly period ended April 29, 2012expected to be filed with the SEC on or about June 11, 2012. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LRI Holdings, Inc. Date:March 23, 2012 By: /s/ Amy L. Bertauski Amy L. Bertauski Chief Financial Officer and Treasurer (Duly Authorized Officer) Date:March 23, 2012 By: /s/Nicole A. Williams Nicole A. Williams Vice President - Controller (Principal Accounting Officer) - 3 -
